NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-3483-15T1

PNC BANK, N.A.,

        Plaintiff-Respondent,

v.

DEIDRE GUINE and MR. GUINE,
her husband,

     Defendant-Appellant.
_____________________________

              Submitted October 23, 2017 – Decided November 9, 2017

              Before Judges Accurso and Vernoia.

              On appeal from the Superior Court of New
              Jersey, Chancery Division, Middlesex County,
              Docket No. F-048672-13.

              Deidre Guine, appellant pro se.

              Ballard Spahr, LLP, attorneys for respondent
              (William J. DeSantis, on the brief).

PER CURIAM

        Defendant Deidre Guine appeals from a final judgment of

foreclosure,       arguing    she   was   never    served    with   the   amended

complaint upon which the judgment was entered, default was never

entered on the amended complaint, and plaintiff PNC Bank, N.A.
lacked standing.     Because the record shows plaintiff had standing

based on its merger with the original mortgagee and its possession

of the note, defendant was properly served with the amended

complaint and default was entered, we affirm.

      Defendant does not dispute that she borrowed $187,064 from

National City Mortgage Co. in October 2002, and executed a note

secured by a mortgage on property located in South Amboy. National

City merged with plaintiff in 2009.        The following year, plaintiff

modified defendant's loan.        On March 1, 2013, defendant defaulted.

      Plaintiff filed its foreclosure complaint in December 2013,

and the court granted its motion for entry of default ten months

later.     Defendant subsequently filed a motion to vacate                the

default.   After hearing argument, the court found defendant failed

to offer any explanation for her failure to file an answer and

rejected her contention that plaintiff lacked standing.          The court

entered a December 19, 2014 order denying defendant's motion.

      In March 2015, plaintiff filed an amended complaint alleging

defendant's    default    under    the    loan   modification   agreement.

Plaintiff served defendant with the amended complaint and summons

by   regular   and   certified    mail.    Defendant   failed   to   file    a

responsive pleading and on April 27, 2015, default was entered.

     In May 2015, defendant filed a motion for reconsideration of

the court's December 19, 2014 order.        The court denied the motion.

                                      2                              A-3483-15T1
     Plaintiff moved for entry of a final judgment of foreclosure.

Defendant opposed the motion, arguing she was deprived of the

opportunity to contest plaintiff's allegations.            The court advised

defendant that her objection to an entry of final judgment was

improper because her challenge was not limited to the correctness

of plaintiff's certification of the amount due.            See R. 4:64-1(d).

     In January 2016, defendant filed a motion for relief from

"all judgments and orders rendered in favor of plaintiff."                In a

February 19, 2016 order, the motion was denied.           The court entered

a final judgment of foreclosure ten days later on February 29,

2016.     This appeal followed.

     We have considered each of plaintiff's arguments and they are

without    sufficient   merit   to     warrant   discussion   in   a   written

opinion.      R.   2:11-3(e).     We    offer    the   following   additional

comments.

     Defendant contends the final judgment and the orders denying

her other motions were entered in error because plaintiff lacked

standing and she was not served with either the original or amended

complaint.     We find no merit in either contention.

     The record shows plaintiff has standing for two reasons.

First, plaintiff possessed the note when the complaint was filed.

See Deutsche Bank Nat'l Trust Co. v. Mitchell, 422 N.J. Super.
214, 222 (App. Div. 2011) (finding plaintiff's possession of the

                                        3                              A-3483-15T1
note at the time the complaint is filed is sufficient to confer

standing in a foreclosure action).           Second, plaintiff has standing

because it is "deemed to be the same corporation" as the original

mortgagee by virtue of National City's 2009 merger with plaintiff.

12 U.S.C.A. § 215(e).

      We also find no merit in defendant's assertion that she was

not properly served with either the original complaint or the

amended complaint and that, as a result, the court erred in denying

her motions and entering final judgment.            Most simply stated, the

record shows defendant was served in both instances in accordance

with the Rules of Court, and she fails to demonstrate otherwise.

      Defendant also claims the court erred because default was not

entered based on her failure to respond to the amended complaint.

The argument is contradicted by the record, which shows defendant

was   served   with    the   amended    complaint   and   failed    to    file    a

responsive pleading, and plaintiff filed a notice of default on

April   27,    2015.         Further,   as    defendant    admitted      in    the

certification     supporting     her    January   2016    motion,   the       court

entered default on April 27, 2015, based on her failure to respond

to the amended complaint. See R. 1:6-8, R. 4:43-1 and R. 4:64-

1(c).

      Affirmed.



                                        4                                 A-3483-15T1